 

Exhibit 10.21



 

Description of the Material Terms of Rocky Brands, Inc.’s

Bonus Plan for the Fiscal Year Ending December 31, 2014

 

 

Messrs. Sharp, McDonald, J. Brooks, Simms, and Adam are eligible to receive cash
bonuses under the Company’s Incentive Compensation Plan for the fiscal year
ending December 31, 2014 (the “2014 IC Plan”). The 2014 IC Plan has two separate
measurement periods, Spring being January through June, and Fall being July
through December. The cash incentive is based on a percentage of base salary if
performance goals are met for the particular period. Any awards for the Spring
period will be weighted at 33.3% and awards for the Fall period will be weighted
at 66.67%, respectively, of the total amount of any cash awards made under the
2014 IC Plan. The Compensation Committee determined that the performance
criterion for the Spring period will be Operating Income, and approved the
following threshold, target and maximum payouts based on specified levels of
Operating Income:

 



 Payout as a Percentage of Base Salary (x 33%)     Threshold   Target   Maximum 
              David Sharp   19%   95%   190% James E. McDonald   12%   60% 
 120% Jason Brooks   10%   50%   100% Richard Simms   8%   40%   80% Gary Adam 
 6.6%   33%   66%



 

The performance criteria for Messrs. Brooks, Simms and Adam will be based on
Operating Income at the corporate level and on Profit Contribution (as
determined in the reasonable discretion of the Compensation Committee based on
Company financial and accounting records) at the business unit level that is
applicable to each, while the performance criteria for Messrs. Sharp and
McDonald will be based solely on Operating Income at the corporate level.

 



 

 